DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019114551.1, filed on May 29, 2019.
Status of the claims
Amendment to claims 1-7 and 9-15 have been entered.
Claims 16-20 have been added.
Accordingly, claims 1-20 are currently pending.
Response to Remarks
The newly added limitations are addressed in the body of the corresponding rejections below.  
Applicant argues that neither Nakanishi nor Chen for reasons presented in the interview teach “calculating an envelope signal that represents an envelope of a segment of the digital radar signal; determining, based on at least one statistical parameter of the envelope signal, a first time of an onset of an interference signal contained in the segment of the digital radar signal, determining, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal contained in the segment of the digital radar signal; and identifying based on determining the first time of the onset of the interference signal and See Remarks 10-11.
It is not clear from Applicants remarks as to what specific, originally claimed limitations are being argued or combination thereof. A new reference is brought in to teach the additional limitations concerning the determination of the beginning and ending time of the interference signal.
The Examiner and Applicant discussed whether Nakanishi taught an envelope detector.  See Examiner Interview Summary.  The Examiner made reference to Nakanishi for disclosing a peak detecting unit, e.g. Fig. 1 item 11, and for teaching threshold processing/peak detecting unit based at least on the standard deviation.  See Non-Final Pages 9-10.  One of ordinary skill would understand this to require peaks above and below a threshold based on a frequency spectrum having only positive frequencies, e.g. absolute value via complex conjugate multiplication, thus representing an envelope.  The Examiner notes that Applicant’s envelope is based on taking the absolute value of the frequency spectrum, for example, root mean square.  See Spec. Para. 41.
Thus, the determination of peaks based on statistical parameters such as mean and variance is indicative of an envelope.  This is further evidenced by Stettiner (US 2021/0156982) which teaches “The signals shown include the IF signal (signal 470), envelop (signal 472), smoothed envelope (signal 474), and the threshold (signal 476). The amplitude of the interference is approximately 30 dB stronger than the desired signal. To detect the interference, the envelope (e.g., complex envelope) of the signal is calculated and then smoothed. A threshold is then set at the 30% percentile plus some positive bias, for example. It is appreciated that other threshold values can be used depending on the particular application. Interference detection (i.e. whenever the smoothed envelope exceeds the threshold) are filtered, e.g., by a median filter. 
Although Nakanishi does not specifically mention envelope, the Examiner believes that one of ordinary skill in the art would believe Nakanishi teaches an envelope as claimed for reasons discussed supra and that it is the Applicant’s burden to prove otherwise.  See Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claims 11-15 and 18-20.
The word “unit” is a generic word because there is no understood meaning of unit in any field of engineering or science and is simply a word that can refer to anything.  The functional language is “configured to …” and the modifier “computing” does not denote structure.
The structure is provided in Fig. 3 as MMIC which stands for microwave integrated circuit.  The specification on page 6 also states that a computing device can be a processor.  The method is provided in Fig. 13.  Steps S1 and S2 are self-explanatory.  According to the specification, the statistical parameter can be a mean or standard deviation that is used with a threshold to distinguish interference from the expected signal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For convenience, Applicant’s Figure 3 is reproduced below for convenience.

    PNG
    media_image1.png
    315
    638
    media_image1.png
    Greyscale

As shown by Applicant’s figure 3, an analog signal is being transmitted and received.  As further shown by Applicant’s figure 3, the computing unit 40 is receiving a digital signal from the ADC [analog-to-digital converter] 30.  One of ordinary skill understands that this is incorrect, thus new matter and not supported, to say a radar transmits and receives a digital signal.  
Claims 12-15 and 18-20 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 11 and 19 are rejected under 35 U.S.C. 103 as being obvious by Nakanishi (US 2008/0094274) in view of Moss (EP 3489710).
NOTE: Unless otherwise indicated, all citations refer to Nakanishi.
As to claims 1 and 11 Nakanishi teaches a radar receiver (Fig. 1 shows a transceiver wherein at least items 3-8 represent a receiver chain) configured to receive a second (see 112(a)) radar signal based on transmission of [a] first  radar signal (Fig. 1), 
Process a digital radar signal of the radar receiver (Fig. 1) comprising a plurality of segments (Fig. 2-3 and Fig. 6) and 
a computing unit (Fig. 1 item 17) [having received a digital radar signal based on the second radar signal] (item 8 ADC) configured to:
calculate an envelope signal that represents an envelope of a segment of the digital radar signal (Fig. 1 item 11 “peak detecting unit”  The Examiner notes that envelope detectors are often referred to as peak detectors)
wherein the segment of the second digital radar signal comprises an interference signal and non-interference signal (Fig. 3).
determining, based on at least one statistical parameter of the envelope signal, a first time of an onset of an interference signal contained in the segment of the digital radar signal (Figs. 2-3 show a time axis.  See also Para. 52 “The threshold is determined by adding a predetermined value to the standard deviation determined by the standard deviation computing unit 13 or by multiplying the standard deviation by a predetermined coefficient. If a data item exceeding the threshold exists, the interference detecting unit 14 determines that "interference exists". This interference detecting unit 14 supplies an appropriate noise threshold to a threshold 
determining, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal contained in the segment of the digital radar signal (Id.); and 
identifying based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Id.).
Although Nakanishi teaches a time axis thus making it readily apparent when interference occurs, it is not entirely clear whether Nakanishi explicitly determines the times associated with the onset and end of the interference signal.  The Examiner notes that it would logically follow that the part of the signal between the onset and end times would represent an impaired signal due to interference. 
In the same field of endeavor, Moss teaches “determine a time window of the interface, i.e., when in the time the interference starts, and when in time it stops (Para. 47).”  Figure 8A in Moss also teaches replacing the interference samples with an approximation.  
In view of the teachings of Moss, it would have been obvious to a person having ordinary skill in the art to determine the start and stop times of the interfering signal as taught by Nakanishi in order to approximate, e.g. interpolate, that part of the signal (from onset to end of interfering signal) to better represent the overall signal thus improving the integrity of the received signal.  In other words, the part of the signal containing interference is replaced with an approximation/interpolation.  By integrity, the Examiner means that the signal data of interest, 
As to claim 2, Nakanishi in view of Moss teaches the method as claimed in claim 1, wherein the ascertaining of the time comprises: statistically analyzing the envelope signal in order to produce the at least one statistical parameter of the envelope signal (Para. 60 “FIG. 6 is a diagram showing relations between amplitude of a beat signal and amplitude of a spike noise superposed thereon. Here, the horizontal axis represents a period (time) in units of millisecond, whereas the vertical axis represents normalized amplitude. FIG. 6(A) shows a waveform in an interval in which a spike noise SPN is superposed on a beat signal, whereas FIG. 6(B) shows a waveform in an interval in which a spike noise is not superposed. In either case, a fine broken line represents a level of a standard deviation of amplitude, while a coarse broken line represents the standard deviation multiplied by 2.”).  
As to claim 4, Nakanishi in view of Moss teaches the method as claimed in claim 1, wherein the calculating of the envelope signal: calculating an RMS signal on the basis of the digital radar signal and using the RMS signal as envelope signal (Para 64 “root of a sum of a square of the real part … square of the imaginary part …”).  
As to claim 19, Nakanishi in view of Moss teaches the radar system of claim 11, wherein the computing unit is further configured to: determine, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal of the segment of the second digital radar signal; and identify, based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal
Claims 1-3, 6-9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being obvious over Chen (AU 2015101677 A4) in view of Moss (EP 3489710).
NOTE: Unless otherwise indicated, the citations are that of Chen.
As to claims 1 and 11, Chen teaches a radar receiver (Fig. 1) configured to receive a second (Fig. 1 item 1), process a digital radar signal of the radar receiver (Figs. 1 & 3) comprising a plurality of segments (Id. see also Fig. 3 “proceeding to the next IMF [intrinsic mode function]” see also Figs. 4-5); and 
a computing unit (Fig. 3 is done by a computing device. See also Page 4 “discrete Fourier transformation”) [having received a digital radar signal based off of the second received radar signal] (Id. “discrete” see also Eq. 4 on page 5 is in digital form) configured to:
calculate an envelope signal that represents an envelope of a segment of the digital radar signal (page 6 “cubic spline function to form an upper envelope and a lower envelope”) 
wherein the segment of the second digital radar signal comprises an interference signal and a non-interference signal (Figs. 4-5); and
determine, based on at least one statistical parameter of the envelope signal, a time of an onset of an interference signal contained in the segment of the second digital radar signal (Fig. 3 “determining an RFI position” in radar time is interchangeable with range.  See also Page 7 Step 4 “wherein a represents an amplitude corresponding to each time point” & Page 6 “by a mean value of the upper and lower envelopes …”).
determining, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal contained in the segment of the digital radar signal (Id.); and
identifying based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Id.).
As discussed supra, a sliding window is used to determine an RFI [radio frequency interference] position, thus it would be readily apparent when the RFI occurs.  The issue is whether Chen actually “determines”, e.g. outputs, a time.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Moss teaches “determine a time window of the interface, i.e., when in the time the interference starts, and when in time it stops (Para. 47).”  Figure 8A in Moss also teaches replacing the interference samples with an approximation.  
In view of the teachings of Moss, it would have been obvious to a person having ordinary skill in the art to determine the start and stop times of the interfering signal as taught by Nakanishi in order to approximate, e.g. interpolate, that part of the signal (from onset to end of interfering signal) to better represent the overall signal thus improving the integrity of the received signal.  In other words, the part of the signal containing interference is replaced with an approximation/interpolation.  By integrity, the Examiner means that the signal data of interest, e.g. echo of a target, is less corrupted by having the interference removed and that part of the signal interpolated/approximated.   
As to claim 2, Chen in view of Moss teaches the method as claimed in claim 1, wherein the ascertaining of the time comprises: statistically analyzing the envelope signal in order to produce the at least one statistical parameter of the envelope signal (Fig. 3).  
As to claim 3, Chen in view of Moss teaches the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: calculating an absolute value of an analytic signal that represents the digital radar signal, and-2-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the digital radar signal is already provided as an analytic signal by the radar receiver or the analytic signal is calculated on the basis of the digital radar signal using a Hilbert transformation (Page 7 “Hilbert Transformation”).  
As to claims 6 and 12, Chen in view of Moss teaches  the radar system as claimed in claim 11, wherein, to determine the time, the computing unit is configured to:
Determined the at least one statistical parameter of the envelope signal for each of a multiplicity of successive time indices of the envelope signal (Page 6 “sliding a rectangular window on the first IMF [intrinsic mode functions] to calculate a standard deviation off of data in each slide window … (emphasis added)”); 
calculate a threshold value for each of multiplicity of successive time indices based on the associated statistical parameter of the at least one statistical parameter of each of the multiplicity of successive time indices of the envelope signal (Page 6 “sliding a rectangular window on the first IMF to calculate a standard deviation … wherein when the standard deviation . . . is greater than σ, it is determined that the echo data contains interference . . . next slide window is performed to detect interference position …”); and 
detect a time index that represents the time of the onset of the interference signal based on a comparison of the envelope signal or the multiplicity of successive time indices with the associated threshold values
As to claims 7 and 13, Chen in view of Moss teaches the radar system as claimed in claim 12,-5-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the at least one statistical parameter, of each of the multiplicity of successive time indices, comprises a mean value and a standard deviation of the envelope signal in a variable time window (Id. a standard deviations is based on a mean value.  See also Page 2 Step 5 “obtaining a mean value”).  
As to claim 8, Chen in view of Moss teaches the method as claimed in claim 7, wherein the variable time window extends from a stipulated start time index to a variable end time index (Page 6 “sliding”).  
As to claims 9 and 14, Chen in view of Moss teaches the radar system as claimed in claim 11, wherein, to determine the time, the computing unit is configured to:
Determine the at least one statistical parameter for each of a multiplicity of successive time indices of the envelope signal (Page 6 as already cited);
Calculate a threshold value based on the at least one statistical parameter for each of the multiplicity of successive time indices (Id.  see also Fig. 3); and 
detect a time index that represents the time of the onset of the interference signal based on a comparison of the at least one statistical parameter, of each of the multiplicity of successive time indices, with the threshold value (Page 6 as previously cited regarding the next sliding window and position).  
As to claim 19, Chen in view of Moss teaches the radar system of claim 11, wherein the computing unit is further configured to: determine, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal of the segment of the second digital radar signal; and identify, based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Chen in view of Moss as discussed in claims 1 and 11.).
Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Moss as applied to claim 1 and in further view of Tyree (US 7,768,448 B2).
As to claim 4, Chen in view of Moss does not explicitly teach the method as claimed in claim 1, wherein the calculating of the envelope signal: calculating a root mean square (RMS) signal based on the digital radar signal and using the RMS signal as envelope signal.  
In the same field of endeavor, Tyree at Para. 90 teaches root-mean-squared.  
In view of the teachings of Tyree, one of ordinary skill would apply RMS to the envelope of Chen in view of Moss because one of ordinary skill understands that you cannot simply average a sinusoids that has both positive and negative peaks and that RMS is commonly used to represent DC and AC currents in order to provide an actual meaningful and measurable physical parameters unlike an average.  
The Examiner notes that RMS and CFAR are conventional techniques to get the power spectrum based on positive frequencies because it does not make sense to take an average (mean) of a spectrum with positive and negative frequencies.  
The teachings of Tyree are equally applicable to Nakanishi because these concepts relate to all radar detection systems.
As to claim 5, Chen in view of Moss does not explicitly teach the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: using a CFAR algorithm to ascertain the envelope signal
In the same field of endeavor, Tyree teaches at Para. 20 “adaptive thresholding based on both channel noise and CFAR to better discriminate pulses and enhanced LOS processing on the multiple samples to better estimate the peak amplitudes.”
In view of the teachings of Tyree, it would have been obvious to perform CFAR to the threshold detection in Chen in order to provide adaptive thresholding thereby improving signal-to-noise thus reducing false alarms.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being obvious over Chen in view Moss as applied to claims 9 and 14 in further view of Kojima (US 2013/0342283).
As to claims 10 and 15, Chen in view of Moss teaches the radar system as claimed in claim 9/14, wherein the at least one statistical parameter comprises, of each of the multiplicity of successive time indices, comprises a standard deviation of the envelope signal in a moving time window (Page 6 as discussed supra.  The Examiner notes that the method of applying a sliding window as taught by Chen would be the same in both the frequency and time domains.), and 
.
In the same field of endeavor, Kojima teaches “whether or not there is an interference signal can be reliably determined even though there is little change in the change amount caused by superposition of the radar interference over the echo.  The moving average deviation, the moving root mean square, the moving variance, the moving mean square, or the moving mean square can be used as an index of variance instead of the moving standard deviation in the distance direction (Para. 139-140).”
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the average deviation to the envelope and 
Claims 1, 11 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Stettiner (US 2021/0156982) having an effective filing date of May 7, 2018 in view of Moss (EP 3489710).
NOTE: Unless otherwise indicated, the citations are that of Stettiner.
As to claims 1 and 11, Stettiner teaches a radar receiver (Fig. 8 item 84 see also Fig. 19) configured to receive a second (Fig. 8 item 104 see also Fig. 19 item 46), process a digital radar signal of the radar receiver (Fig. 1 anything after item 106 following the arrow see also Fig. 19 item 44) comprising a plurality of segments (at least, e.g., Figs. 16-17, 27A-C, 35-36); and 
a computing unit (Fig. 19 item 55) [having received a digital radar signal based off of the second received radar signal] (Id. item 56) configured to:
calculate an envelope signal that represents an envelope of a segment of the digital radar signal (Paras. 284-294 “envelope” and Figs. 50-57) 
wherein the segment of the second digital radar signal comprises an interference signal and a non-interference signal (Id. “interference”); and
determine, based on at least one statistical parameter of the envelope signal, a time of an onset of an interference signal contained in the segment of the second digital radar signal 
determining, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal contained in the segment of the digital radar signal (Id.); and 
identifying based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Id.).
In the same field of endeavor, Moss teaches “determine a time window of the interface, i.e., when in the time the interference starts, and when in time it stops (Para. 47).”  Figure 8A in Moss also teaches replacing the interference samples with an approximation.  
In view of the teachings of Moss, it would have been obvious to a person having ordinary skill in the art to determine the start and stop times of the interfering signal as taught by Nakanishi in order to approximate, e.g. interpolate, that part of the signal (from onset to end of interfering signal) to better represent the overall signal thus improving the integrity of the received signal.  In other words, the part of the signal containing interference is replaced with an approximation/interpolation.  By integrity, the Examiner means that the signal data of interest, e.g. echo of a target, is less corrupted by having the interference removed and that part of the signal interpolated/approximated.   
As to claims 16 and 18, Stettiner in view of Moss teaches wherein the envelope corresponds to a chirp of the digital radar signal (Para. 290 “chirp”).
As to claim 19, Stettiner in view of Moss teaches the radar system of claim 11, wherein the computing unit is further configured to: determine, based on the at least one statistical parameter of the envelope signal, a second time of an end of the interference signal of the segment of the second digital radar signal; and identify, based on determining the first time of the onset of the interference signal and determining the second time of the end of the interference signal, samples of the digital radar signal impaired by the interference signal (Stettiner in view of Moss as discussed in claims 1 and 11.).
As to claims 17 and 20, Stettiner in view of Moss teaches the radar system of claim 11/19, wherein the segment is to processed for a radar measurement after determining the second time of the end of the interference signal (Para. 295 “dynamic range” In other words, all this processing is done to obtain a better range measurement – which is one of the major ongoing themes of why RADAR is used.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stettiner (CN 112088317) teaches “Interference detection, for example, uses a mean filter to filter (i.e., whenever the smoothing envelope exceeds a threshold).”
Szajnoski (US 2011/0291875) teaches “A mean level, such as an rms value, of all J data blocks of a data frame is first determined. An interference detection threshold, referred to herein as a blanking threshold, is established (Para. 125).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648